                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DATABASEUSA.COM LLC, a Nevada
Limited Liability Company with its
principal place of business in the State                   8:19CV423
of Nebraska;

                     Plaintiff,                   ORDER TO SHOW CAUSE

       vs.

THE SPAMHAUS PROJECT, a
company limited by guarantee and
organized under the laws of England;

                     Defendant.



      This matter comes before the court after a review of the docket and pursuant
to NECivR 41.2, which states in relevant part: “At any time, a case not being
prosecuted with reasonable diligence may be dismissed for lack of prosecution.”


      The complaint was filed on September 25, 2019. (Filing No. 1). Plaintiff filed
return of service indicating personal service on defendant on October 18, 2019.
(Filing No. 6). Defendant has failed to timely answer or otherwise respond to the
complaint. Plaintiff has a duty to prosecute the case and may, for example, seek
default in accordance with the applicable rules or take other action as appropriate.


      Accordingly,


      IT IS ORDERED that plaintiff shall have until January 2, 2020 to show
cause why this case should not be dismissed pursuant to NECivR 41.2 for
want of prosecution. The failure to timely comply with this order may result in
dismissal of this action without further notice.
Dated this 3rd day of December, 2019.

                                   BY THE COURT:

                                   s/ Cheryl R. Zwart
                                   United States Magistrate Judge
